Citation Nr: 0906674	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-09 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cold injury residuals, 
right lower extremity, frostbite right foot and toes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from November 1950 through 
November 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

There is no competent medical evidence showing that the 
Veteran has a current disability involving cold injury 
residuals, right lower extremity, frostbite right foot and 
toes.


CONCLUSION OF LAW

Cold injury residuals, right lower extremity, frostbite right 
foot and toes, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking to establish service connection for 
cold injury residuals, right lower extremity.  For service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. §§  1110, 1131; 38 
C.F.R. § 3.303(a). See also Pond v. West, 12 Vet. App. 341, 
346 (1999).

In this case, the Veteran does not meet the first criteria 
for service connection.  A review of the claims folder 
reveals that in there are no medical records showing 
treatment for cold injury residuals.  The veteran claims to 
have received treatment from the East Montgomery Foot Clinic, 
but despite four requests from the RO, no records were 
received into the claims folder.  See December 2003, April 
2004, March 2007, and June 2007 letters to the foot clinic.  
The record is simply devoid of medical evidence of a current 
disability, which is required for service connection under 38 
C.F.R. § 3.303(a).

In November 2008, following the Board's remand, the Veteran 
was afforded a VA examination to determine the current nature 
of his claimed disability.  At that time, the Veteran 
described his feet as painful with weakness, stiffness, 
swelling and fatigue.  He can stand for 25 minutes and walk 
up to a mile.  He denied problems with numbness and tingling, 
but said that his feet are intermittently cold in the winter.  
The examiner noted his tinia pedis on the plantar surface of 
the feet and mild hallus valgus, with no evidence of 
irritation, inflammation or dermatitis.  Bilateral foot x-
rays were normal, except for bilateral pes planus.  The only 
diagnosis that the examiner rendered was bilateral pes 
planus.  There was no suggestion that the veteran has a 
current diagnosis of cold injury residuals.  On the contrary, 
the examiner concluded that the veteran's current right foot 
symptoms are not related to his previous military service.  
Without a diagnosis of the claimed disability, there is 
simply no basis for granting service connection under 
38 C.F.R. § 3.303.

While the Veteran clearly contends that he has cold injury 
residuals to the right lower extremity, such a suggestion by 
either the Veteran, or his representative, is not sufficient 
medical evidence of a current disability.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992). Competent medical evidence of a current 
disability is required for service connection.

The claim is denied because the Veteran does not meet the 
first requirement for service connection. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  The 
Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Because the evidence here is not in 
equipoise, and, in fact, the absence of evidence to support 
the claim suggests that the preponderance of the evidence is 
against the Veteran's claim, the benefit-of-the-doubt 
doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  There is simply no basis upon which to grant the 
Veteran's claim.

Duties to Notify and Assist 
VA fulfilled its duties to notify and assist the Veteran in 
the development of his service connection claim.  Sufficient 
evidence is available to reach a decision and the Veteran is 
not prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). The notice requirements 
apply to all five elements of a service connection claim: (1) 
Veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted. 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA sent the Veteran letters in August 2001, March 2003, and 
December 2007 informing him of what was necessary to 
establish his claim, what evidence he was expected to 
provide, and what VA would obtain on his behalf. These 
letters satisfied the requirements of 38 C.F.R. § 
3.159(b)(1). The December 2007 letter also satisfied the 
requirements of Dingess v. Nicholson, supra, e.g., as to 
potential downstream issues such as disability rating and 
effective date, but these issues are moot considering the 
decision above on the merits. VA's duty to notify the Veteran 
was met in this case.

VA also has a duty to assist the Veteran in substantiating 
his claims under 38 C.F.R. § 3.159(c), (d).  Here, the 
Veteran's statements, his available service treatment 
records, and his VA examination report have been associated 
with the claims folder. 

The Board notes that a portion of the Veteran's service 
treatment records are missing from the claims folder.  Such 
records fall under VA's 38 C.F.R. § 3.159(c)(2) duty to 
assist.  However, with regard to this claim, because there is 
no current disability present, there is no reasonable 
possibility of granting the claim based upon a review of the 
medical records associated with his service more than twenty-
five years ago.  Such records could not establish that he has 
current diagnosis related to cold injury residuals.  As such, 
remanding these claims for further search for the service 
treatment records would service no useful purpose.  Such 
remands should be avoided.  

The veteran has submitted an authorization to obtain records 
with regard to treatment at the East Montgomery Foot Clinic.  
As stated in the decision above, the RO requested these 
records from the clinic on four separate occasions.  This 
more than satisfies VA's duty to assist the Veteran in 
obtaining private treatment records.  38 C.F.R. 
§ 3.159(c)(1).  The Veteran submitted a statement in December 
2008 suggesting that private treatment records would be 
forwarded and requesting 30 days before the claim is 
considered by the Board.  More than 30 days has passed and 
still no private treatment records have been provided.  The 
Board finds that the duty to assist has been more than met 
and no further delay should ensue.

Also, the Veteran submitted a statement and a statement of 
his spouse in December 2008 with no waiver of RO review.  
These arguments are essentially duplicative of arguments 
previously considered by the RO and no additional medical 
evidence was attached.  As such, a waiver is unnecessary.  
The Veteran is in no way prejudiced by final adjudication at 
this time.

VA has done everything reasonably possible to assist the 
Veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the Veteran and further development is 
not warranted.


ORDER

Entitlement to service connection for cold injury residuals, 
right lower extremity, frostbite right foot and toes, is 
denied.




____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


